DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments are sufficient to overcome the 35 USC 112, second paragraph rejection, set forth in the previous office action. Therefore, Claims 1, 3-8, 10-15, 17-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … by the injected dynamically loaded component, parsing dependencies of run-time linkages, hooking system functions, creating an initial application memory map with separate application and system code areas, patching an entry point back to the application code, and performing an on-sample-execution activity; unloading and hiding evidence of the injected dynamically loaded component by making a copy of a part of the injected dynamically loaded component that solely makes system calls to an operating system kernel of the server; obtaining control of exception handler and monitoring attempts to use the exception handler; by a registered exception handler, changing an available area, logging accesses, inspecting exception reasons, and applying policies based on the exception reasons; analyzing data related to the logged access and determining whether the application of the sample is a malware; and sending, to the endpoint device, a final verdict indicating whether or not the application is a malware…in combination and relationship with the rest of claim as being claimed in claims 1, 8, 15.
Therefore, claims 3-7, 10-14, 17-20 are allowable as being dependent upon independent claims 1, 8, 15.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to performing deep analysis on applications in a test environment to provide data security.

Jordan et al (Pub. No. US 2014/0283052); “Heterogeneous Sensors for Network Defense”;
-Teaches determining and verifying the blind spot of a signature based sensor by building a machine-learning sensor training dataset (see par. 22-25).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436